IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs February 15, 2011

          STATE OF TENNESSEE v. LARRY RANDALL HENRY, II

               Direct Appeal from the Circuit Court for Bedford County
                           No. 16883 Lee Russell, Judge




                 No. M2010-01175-CCA-R3-CD - Filed April 14, 2011



A Bedford County jury convicted the Defendant, Larry Randall Henry, II, of aggravated
burglary, and the trial court sentenced him to nine years in the Tennessee Department of
Correction (“TDOC”). On appeal, the Defendant contends that the evidence is insufficient
to support his conviction and that the trial court erred when it set the length of his sentence.
Having reviewed the record and applicable law, we affirm the trial court’s judgment.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

R OBERT W. W EDEMEYER, J., delivered the opinion of the court, in which D AVID H. W ELLES
and T HOMAS T. W OODALL, JJ., joined.

Andrew Jackson Dearing, III, and Stephanie Baca (at trial), Shelbyville, Tennessee; and
Gregory D. Smith (on appeal), Clarksville, Tennessee, for the Appellant, Larry Randall
Henry, II.

Robert E. Cooper, Jr., Attorney General and Reporter; Rachel West Harmon, Assistant
Attorney General; Chuck Crawford, District Attorney General, and Michael D. Randles,
Assistant District Attorney General, for the Appellee, State of Tennessee.

                                          OPINION
                                           I. Facts

      This case arises from the Defendant’s burglary of a private residence February 20,
2009. Based on this conduct, a Bedford County grand jury indicted the Defendant for
aggravated burglary. After entering a plea of not guilty, the Defendant proceeded to trial,
where the following evidence was presented: Justina Crews testified that, during the 2008-
2009 school year, when she was fourteen, she lived with her grandparents in Bedford County
for about four months, where she also attended school during this time. One day in February
2009, however, Justina stayed home sick from school. Both of her grandparents and her
great uncle were at home initially; but her grandmother left around 10:00 a.m., and her
grandfather and her great uncle left shortly thereafter, around 11:30 a.m. This left Justina
alone in her grandparents’ house, except for her grandparents’ dog.

       At some point after her family left, Justina heard a knock at the front door. Believing
the person was probably a delivery man, Justina peeked through a window to verify that the
person was delivering something. The man standing at the front door and knocking,
however, was not wearing a uniform. Because she did not know the man, Justina went to her
room at the back of the house without answering the door. From her room, Justina observed
the man walk around the house several times. When she heard the man trying to open the
back door, Justina went to the front of the house and peered outside and saw the man had
arrived in a maroon Ford Explorer.

       The man continued to try to open the doors of the house, and Justina eventually heard
a side door, which opened from the garage into the kitchen, “slam” against the refrigerator
door. Realizing that the man had gained entry into the home, Justina became “nervous” and
“scared,” so she ran into her grandparents’ bedroom and hid under their bed.

        From where she hid, Justina heard “rattling” as though the man was “going through
stuff.” She heard the man go from room to room, opening and closing drawers. When the
man reached her grandparents’ room and began going through their drawers, she could only
see the man’s feet. Soon after the man walked into the room, however, her grandparents’ dog
realized Justina was under the bed and began sniffing under the bed. The man crouched
down on the floor and lifted the bed sheet, which hung down to the floor, to see what the dog
had found. When the man lifted the sheet, Justina first noticed that his arm was tattooed and
that his head was shiny and bald. The man then looked directly at Justina, and she was able
to see his face well. The man had no facial hair, and his pants were black. The two locked
eyes for a moment, and neither said a word. The man quickly rose without speaking and left
the house. At trial, Justina identified the Defendant as the man who lifted the sheet and
looked under the bed at her.

       After Justina was sure she had heard the Defendant start his Explorer and drive away
from the house, she got up from beneath the bed and looked around to make sure he no
longer was in the house. She also noticed that the door to the garage was “messed up.”
Justina picked up the telephone and tried to call police, but as soon as she picked up the
phone, she received an incoming call. The caller was her father’s friend “Mike.” She told
Mike what had just occurred, and, after Mike first made sure Justina was alright, he called
police, who arrived to the house soon thereafter.

                                              2
        Justina’s grandmother and Mike arrived shortly after police arrived. Justina described
the Defendant to police, and they brought her to the police station to look at over 130
photographs of potential suspects. She did not recognize any of the men in the photographs
as the intruder. Two days later, however, police brought a page featuring the photographs
of six men to the house, and Justina identified the Defendant as one of the men.

        On cross-examination, Justina testified that she was lying on her belly, closer to the
left side of the bed, on the opposite side of the bed from where the Defendant lifted the bed
sheet to see her. She said the Defendant did not turn the light on when he came into the
bedroom and that, because the blinds and curtains were closed, no natural light could enter
the room. Light was coming in, however, from her grandparents’ bathroom, because the
Defendant had turned on the bathroom lights before he found her hiding under the bed.
Justina said that she viewed the Defendant’s face for only a couple of seconds before he
lowered the sheet and left the room. She did not recall on which of the Defendant’s arms she
observed a tattoo.

       On redirect examination, the State introduced a picture of a maroon Ford Explorer
parked beside a house, and Justina confirmed that the vehicle pictured was similar to the
vehicle she saw outside her grandparents house the day the Defendant broke into their house.

        Michelle Crews, Justina’s grandmother, confirmed that Justina lived with her and her
husband in the spring of 2009. Her husband’s brother, who was recuperating from back
surgery, was also living with them during this time. She confirmed that Justina stayed home
sick from school on February 20, 2009. Around 10:00 a.m. on that day, Crews left the house
to buy craft supplies at Hobby Lobby. As she was driving back from Hobby Lobby, she
received a phone call from her husband’s brother, informing her that he had taken her
husband to the hospital because he was having chest pains. Crews drove straight to the
hospital, and, soon after she arrived, she received a phone call from Mike Newberry, a family
friend, informing her that someone had broken into her home. Crews gave her husband an
excuse for why she needed to leave the hospital, in order to not upset him further and
aggravate his condition, and she immediately drove home.

       Crews found Justina shaking and crying when she arrived home. She said “it was very
obvious” that the door from the garage to the kitchen had been “pried open” because the door
was dented in four or five places and could no longer close. She testified she and her
husband always kept this door locked. Because neither she nor her husband ever noticed
anything out of place or missing from their house, Crews did not believe the Defendant took
anything from their house. Crews testified that she did not know the Defendant and that she
had never give him permission to enter her home.



                                              3
        Officer Kevin Holton, a deputy with the Bedford County Sheriff’s Department,
testified that he was dispatched to the Crews home around noon on February 22, 2009, to
investigate a home invasion. He found Justina, who was “very shaken up” standing in the
driveway when he arrived. Justina told the officer about the intruder breaking into her
grandparents’ home and described the intruder and his vehicle. The officer issued an
advisory to his fellow officers to “be on the look out” for a man meeting the intruder’s
description. Officer Holton explained that such an advisory generally requires officers to
“saturate” the area of a criminal incident in order to apprehend a suspect.

        Officer Brian Farris, an investigator with the Bedford County Sheriff’s Department,
testified that he suspected the intruder of the Crews home may have either come from or fled
into Rutherford County because the Crews property was located just inside the northern
boundary of Bedford County. Accordingly, at Officer Farris’s direction, another Bedford
County officer alerted Murfreesboro Police about the home invasion and provided them with
Justina’s description of the intruder. In response, the Murfreesboro Police Department
provided the Bedford County Sheriff’s Department with a photograph of the Defendant.
Officer Farris printed this photograph along with five other photographs of men meeting the
intruder’s description on a piece of paper and went to the Crews’s home. The officer gave
the photographic line-up to Justina and asked her to identify the intruder if she recognized
him by signing her name under his picture. As the officer chatted with her grandfather,
Justina briefly viewed the line-up and tapped on the Defendant’s picture. The officer
reminded her to sign her name under the photograph of any man she recognized, and Justina
signed her name under the Defendant’s photograph. Officer Farris testified that he did not
encourage her to select the Defendant and said that he did not tell her that she had selected
the photograph provided by the Murfreesboro Police.

       Later that day, Officer Farris obtained a warrant for the Defendant’s arrest and
traveled to the Defendant’s residence in Rutherford County. When he arrived, he found a
maroon Ford Explorer parked outside. The officer researched the vehicle’s registration and
found that it was registered to the Defendant. Rutherford County police arrested the
Defendant a few days later on the Bedford County arrest warrant, and the Defendant was
transported to Bedford County. At the Bedford County jail, the Defendant’s arms were
photographed. The State entered these photographs, which show the Defendant’s arms
covered in tattoos, into evidence.

       The Defendant’s step-father, Ricky Alan Evans, testified that he lived in Rutherford
County with his wife and son. He testified that the Defendant came to his house between
8:30 and 9:00 a.m. on the day of the home invasion in this case, February 20, 2009. He
explained that the Defendant had come to help him replace damaged sub-flooring.
According to Evans, around 10:30 or 11:00 a.m., the Defendant went to a nearby bait shop

                                             4
but was gone for only about twenty minutes. He returned, finished the repairs, then left to
pick up his children from school around 3:00 p.m.

        Evans confirmed that, at defense counsel’s request, he timed how long it took him to
drive from his house to the Crews’s home in Bedford County. He testified that it took him
thirty-three minutes to make this drive.

       On cross-examination, Evans denied calling a bondsman while the Defendant was
waiting to make bond and assuring the bondsman that the Defendant was innocent,
explaining that a foreman in Knoxville would testify that the Defendant was performing a
welding job in Knoxville on February 20, 2009.

        In a jury-out hearing, the State played a recording of a telephone call the Defendant
placed to his wife from jail, in which Evans can be heard in the background telling someone
that the Defendant could not have committed the crime in this case because he knew of a
foreman who would testify that the Defendant was performing a welding job in Knoxville.
Evans then took the phone from the Defendant’s wife and, speaking directly with the
Defendant, said “it would be pretty hard” for him to have burglarized the Crews’ home if he
was in Knoxville on a welding job the day of the burglary.

        When the jury was brought back in, Evans clarified that he simply “did not remember”
telling the bonding company that the Defendant was in Knoxville on a welding job on the day
of this crime and telling the Defendant he could not have committed the crime because he
was welding in Knoxville. He confirmed to the jury that the State played a recording in
which he could be heard making these statements. He insisted, however, that he made the
statement about the Defendant being in Knoxville before he knew the exact date of the
burglary in this case.

        At the conclusion of the trial, the jury convicted the Defendant of aggravated burglary.
At the Defendant’s sentencing hearing, the following evidence was presented: According to
a presentence report introduced by the State, the Defendant, who was thirty-three at
sentencing, dropped out of school in the ninth grade. He reported suffering from Tourette’s
syndrome, bipolar disorder, and depression, saying he received treatment for these conditions
at the Guidance Center in Murfreesboro and Vanderbilt Psychiatric Unit in Nashville. At age
seventeen, the Defendant was prescribed pain medication due to a collapsed lung, and he
developed an addiction to oxycontin and hydrocodone. He stated that his addiction to these
substances led him to commit burglaries and robberies in order to support his drug habit.

       The Defendant has four prior convictions: one conviction for theft under $500; and
three convictions for aggravated burglary, each of which was committed, respectively, in

                                               5
February, March, and May of 2003. He received probation for each of his prior aggravated
burglary convictions, for a total sentence of seven years on probation. This probation
sentence was revoked and reinstated in 2008 and again in 2009. The probation sentence was
still in effect when the Defendant committed the crime in this case.

       The Defendant has married and divorced two times and had two children from his first
marriage. He owed $20,000 in child support. At the time the instant offense occurred, he
was living with his mother and step-father. The Defendant’s sole employment as an adult
had been as an iron-worker. He had worked for various independent contractors for
approximately one year at a time.

        Sharon Lee Evans, the Defendant’s mother, testified that she worked in law
enforcement when the Defendant was a young child. When the Defendant was eleven years
old, an eighteen-year-old police officer with whom she worked befriended the Defendant and
began molesting him. She testified that, up until this time, the Defendant had been a
“normal” child. The officer who molested the Defendant was charged and tried for his
conduct, and the Defendant testified against him at his trial.

       Mrs. Evans testified that, when the Defendant was seventeen, his lung collapsed twice.
Based on this condition, doctors prescribed the pain medication Ultrum, which was supposed
to be non-addictive. When the Defendant was twenty, he was injured in a construction
accident, and doctors prescribed additional pain medications. At this point, Mrs. Evans
realized that her son was addicted to pain medication. His addiction began significantly
affecting his life, preventing him from holding down a job, leading him to divorce from his
wife and to “los[ing] his family.”

       Mrs. Evans testified that, since being jailed for this offense, the Defendant had
undergone a significant change. He was no longer “spacey” and “flipping back and forth.”
She said he was “clearheaded” and had a “whole new demeanor.”

       On cross-examination, Mrs. Evans acknowledged that the Defendant had displayed
similarly promising signs of sobriety when previously jailed for unrelated offenses but had
nonetheless re-offended. She explained, however, that because he lacked health insurance,
he had never been able to receive proper rehabilitation for his drug addiction.

      At the conclusion of the sentencing hearing, the trial court sentenced the Defendant
as a Range II offender to nine years in the TDOC. It is from this judgment that the
Defendant now appeals.

                                        II. Analysis

                                             6
                               A. Sufficiency of the Evidence

      The Defendant first argues the evidence is insufficient to sustain his conviction
because it did not establish that the Defendant entered the victim’s dwelling with intent to
commit a felony. The State responds that the evidence is sufficient to support his conviction
because it showed that the Defendant initially entered the Crews’s residence with the intent
to commit theft.

        When an accused challenges the sufficiency of the evidence, this Court’s standard of
review is whether, after considering the evidence in the light most favorable to the State,
“any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see Tenn. R. App. P.
13(e), State v. Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004) (citing State v. Reid, 91 S.W.3d
247, 276 (Tenn. 2002)). This rule applies to findings of guilt based upon direct evidence,
circumstantial evidence, or a combination of both direct and circumstantial evidence. State
v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App. 1999). A conviction may be
based entirely on circumstantial evidence where the facts are “so clearly interwoven and
connected that the finger of guilt is pointed unerringly at the Defendant and the Defendant
alone.” State v. Smith, 868 S.W.2d 561, 569 (Tenn. 1993). The jury decides the weight to
be given to circumstantial evidence, and “[t]he inferences to be drawn from such evidence,
and the extent to which the circumstances are consistent with guilt and inconsistent with
innocence, are questions primarily for the jury.” State v. Rice, 184 S.W.3d 646, 662 (Tenn.
2006) (citations omitted). In determining the sufficiency of the evidence, this Court should
not re-weigh or re-evaluate the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn.
Crim. App. 1990). Nor may this Court substitute its inferences for those drawn by the trier
of fact from the evidence. State v. Buggs, 995 S.W.2d 102, 105 (Tenn. 1999); Liakas v.
State, 286 S.W.2d 856, 859 (Tenn. 1956). “Questions concerning the credibility of the
witnesses, the weight and value of the evidence, as well as all factual issues raised by the
evidence are resolved by the trier of fact.” State v. Bland, 958 S.W.2d 651, 659 (Tenn.
1997); Liakas, 286 S.W.2d at 859. “A guilty verdict by the jury, approved by the trial judge,
accredits the testimony of the witnesses for the State and resolves all conflicts in favor of the
theory of the State.” State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978); State v. Grace,
493 S.W.2d 474, 479 (Tenn. 1973). The Tennessee Supreme Court stated the rationale for
this rule:

       This well-settled rule rests on a sound foundation. The trial judge and the jury
       see the witnesses face to face, hear their testimony and observe their demeanor
       on the stand. Thus, the trial judge and jury are the primary instrumentality of
       justice to determine the weight and credibility to be given to the testimony of
       witnesses. In the trial forum alone is there human atmosphere and the totality

                                               7
       of the evidence cannot be reproduced with a written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1996) (citing Carroll v. State, 370 S.W.2d 523
(Tenn. 1963)). This Court must afford the State of Tennessee the strongest legitimate view
of the evidence contained in the record, as well as all reasonable inferences which may be
drawn from the evidence. Goodwin, 143 S.W.3d at 775 (citing State v. Smith, 24 S.W.3d
274, 279 (Tenn. 2000)). Because a verdict of guilt against a defendant removes the
presumption of innocence and raises a presumption of guilt, the convicted criminal defendant
bears the burden of showing that the evidence was legally insufficient to sustain a guilty
verdict. State v. Carruthers, 35 S.W.3d 516, 557-58 (Tenn. 2000).

      The Defendant in this case was convicted of aggravated burglary. A conviction for
aggravated burglary requires proof that the defendant entered a habitation with the intent to
commit a felony, theft, or assault and “without the effective consent of the property owner.”
T.C.A. §§ 39-14-402 and 403 (2006).

        The evidence presented at trial, when viewed in the light most favorable to the State,
established that the Defendant was unknown to the Crews’s family and had never received
permission to enter their home. The Defendant went to their home and knocked on the door
to find out if anyone was home. When no one responded, the Defendant began trying to
enter the house through the front and back doors, which were both locked. The Defendant
eventually found his way into the family’s garage and to the locked side door leading to the
kitchen. Through means unknown, the Defendant pried open this locked door and forcibly
entered the house.

       While inside, the Defendant searched through the Crews’s possessions, going from
room to room in the house, opening and closing drawers. When he arrived in Mr. and Mrs.
Crews’s bedroom, he went into their bathroom, again going through drawers and turning on
a hair dryer. When the Crews’s pet dog realized that Justina was under the bed, he began
sniffing and reaching under the bed. The Defendant looked underneath the bed to see what
the dog had found and, upon realizing that Justina was hiding under the bed, immediately left
the house. Neither Mr. nor Mrs. Crews found anything missing after the robbery.

        We conclude that the evidence, though circumstantial, is sufficient to support the
jury’s finding that the Defendant entered the Crews’s home with the intent to commit theft.
The Defendant entered the home of a family he did not know, at a time when he believed no
one was home, and he looked through the Crews’s possessions, opening and closing drawers
and testing electrical appliances’ functionality. He immediately fled upon discovering that
Justina had witnessed his actions. The circumstances surrounding the Defendant’s entry into
the Crews’s home support the jury’s inference that the Defendant entered the Crews’s home

                                              8
with the intent to steal the Crews’s possessions. He simply abandoned his plan upon
realizing that he was not actually alone in the house. Contrary to the Defendant’s argument
on appeal, therefore, the evidence amply demonstrated that the Defendant entered the
victim’s residence with the intent to commit theft. That the Defendant fled from the house
empty-handed when he discovered that the victim was home does not alter the fact that, when
he “entered [the victim’s] habitation,” he did so “with the intent to commit a . . . theft.”
T.C.A. §§ 39-14-402 and 403. Thus, we conclude the evidence was sufficient to support the
jury’s finding beyond a reasonable doubt that the Defendant, with the intent to commit theft,
entered the Crews’s home without their consent. See T.C.A. § 39-14-402, 403. He is not
entitled to relief on this issue.

                                   B. Length of Sentence

       The Defendant contends the trial court erred when it sentenced him to nine years in
the TDOC because it failed to give sufficient weight to mitigating factors it found applied
and failed to adjust the Defendant’s sentence accordingly. The State responds that the trial
court properly sentenced the Defendant.

       When a defendant challenges the length, range, or manner of service of a sentence,
this Court must conduct a de novo review on the record with a presumption that “the
determinations made by the court from which the appeal is taken are correct.” T.C.A. § 40-
35-401(d) (2006). As the Sentencing Commission Comments to this section note, the burden
is now on the appealing party to show that the sentencing is improper. T.C.A. § 40-35-401,
Sentencing Comm’n Cmts. (2006). This means that if the trial court followed the statutory
sentencing procedure, made findings of facts which are adequately supported in the record,
and gave due consideration to the factors and principles relevant to sentencing under the
Sentencing Act, Tennessee Code Annotated section 40-35-103 (2006), the appellate court
may not disturb the sentence even if a different result was preferred. State v. Ross, 49
S.W.3d 833, 847 (Tenn. 2001). The presumption does not apply to the legal conclusions
reached by the trial court in sentencing a defendant or to the determinations made by the trial
court which are predicated upon uncontroverted facts. State v. Dean, 76 S.W.3d 352, 377
(Tenn. Crim. App. 2001); State v. Butler, 900 S.W.2d 305, 311 (Tenn. Crim. App. 1994);
State v. Smith, 891 S.W.2d 922, 929 (Tenn. Crim. App. 1994).

       In conducting a de novo review of a sentence, we must consider: (1) the evidence, if
any, received at the trial and the sentencing hearing; (2) the presentence report; (3) the
principles of sentencing and arguments as to sentencing alternatives; (4) the nature and
characteristics of the criminal conduct involved; (5) evidence and information offered by the
parties on the mitigating and enhancement factors set out in Tennessee Code Annotated
sections 4-35-113 and -114; (6) any statistical information provided by the administrative

                                              9
office of the courts as to sentencing practices for similar offenses in Tennessee; and (7) any
statement the defendant made in the defendant’s own behalf about sentencing. See T.C.A.
§ 40-35-210 (2006); State v. Taylor, 63 S.W.3d 400, 411 (Tenn. Crim. App. 2001). We must
also consider the potential or lack of potential for rehabilitation or treatment of the defendant
in determining the sentence alternative or length of a term to be imposed. T.C.A. § 40-35-
103 (2006).

       Specific to the review of the trial court’s finding enhancement and mitigating factors,
“the 2005 amendments deleted as grounds for appeal a claim that the trial court did not weigh
properly the enhancement and mitigating factors.” State v. Carter, 254 S.W.3d 335, 344
(Tenn. 2008). The Tennessee Supreme Court continued, “An appellate court is therefore
bound by a trial court’s decision as to the length of the sentence imposed so long as it is
imposed in a manner consistent with the purposes and principles set out in sections -102 and
-103 of the Sentencing Act.” Id. at 346. The trial court shall also consider, but is not bound
by, the guideline that the minimum sentence within the range should be imposed, but the
sentence length, within the range, should be adjusted based on the presence or absence of
mitigating and enhancement factors. T.C.A. § 40-35-210(c)(1) and (2) (2006).

       The Defendant does not challenge that he is a Range II, multiple offender, convicted
of a Class C felony. See T.C.A. § 39-14-403(b) (2009). As such, his applicable sentencing
range was six to ten years. See T.C.A. § 40-35-112(b)(3) (2009).

       In this case, at the close of the sentencing hearing, the trial court found the following
three enhancement factors applied:

       (1) The defendant has a previous history of criminal convictions or criminal
       behavior, in addition to those necessary to establish the appropriate range;

              ....

       (8) The defendant, before trial or sentencing, failed to comply with the
       conditions of a sentence involving release into the community;

              ...

       (13) At the time the felony was committed, [the Defendant was on probation]

T.C.A. § 40-35-114 (1), (8), & (13) (2009). The trial court gave “great weight” to
enhancement factor (1) based upon the fact that his prior convictions were for the same
offense as involved in this case. It also gave “great weight” to enhancement factor (8)

                                               10
because he had violated previous terms of alternative release more than one time. The trial
court stated that, based on the enhancement factors applicable to the Defendant, it was going
to enhance the Defendant’s sentence “from six up to nine years.”

       The trial court found two mitigating circumstances applicable under the “catch-all”
provision of mitigating circumstance of Tennessee Code Annotated section 40-35-113(13):
(1) that a police officer raped the Defendant as a child; and (2) that the Defendant’s poor
health led him to develop a drug addiction. The trial court stated, however, that it did not
give “great weight” to these factors because his sexual abuse and drug addiction had not been
“causally connected in the proof to anything that happened at the home that was burglarized.”
Having thus minimized the impact of these mitigating circumstances, the trial court declined
to reduce the Defendant’s sentence from the nine years it deemed the enhancement factors
to require and sentenced the Defendant to nine years in the TDOC.

       On appeal, The Defendant does not contest the trial court’s application of
enhancement and mitigating factors. Rather, he contests its weighing of those factors,
arguing that, because the trial court did not reduce the Defendant’s sentence after applying
two mitigating factors, it failed to properly take into account the mitigating factors. Under
our sentencing law, however, the Defendant may not properly appeal the trial court’s
weighing of enhancement and mitigating factors. See Carter, 254 S.W.3d at 344. The
Defendant’s nine-year sentence was well within the applicable range for the Defendant.
Because the trial court based the nine-year sentence on a thorough weighing of the applicable
enhancement and mitigating factors, it sentenced the Defendant in a manner consistent with
the purposes and principles of the Sentencing Act. Id. at 346. As such, we will not disturb
his sentence on appeal. The Defendant is not entitled to relief on this issue.

                                      III. Conclusion

        After a thorough review of the record and applicable law, we conclude the evidence
was sufficient to support the Defendant’s conviction for aggravated burglary, and the trial
court properly sentenced him to nine years, to be served in the TDOC. As such, we affirm
the trial court’s judgment.


                                                  _________________________________
                                                    ROBERT W. WEDEMEYER, JUDGE




                                             11